Citation Nr: 0911464	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-21 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the Veteran service connection, with a 30 
percent initial rating, for PTSD.  The Veteran subsequently 
initiated and perfected an appeal of this initial rating 
determination.  In September 2007, the Veteran and his spouse 
testified before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

The Veteran's PTSD results in severe impairment in his social 
and occupational functioning due to such symptoms as impaired 
impulse control and unprovoked irritability, difficulty 
adapting to stressful circumstances (including in a work 
setting) and inability to establishing and maintaining 
effective social relationships.


CONCLUSION OF LAW

The criteria for the award of an initial rating of 70 percent 
for the Veteran's post-traumatic stress disorder, but not 
higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that his PTSD 
is more disabling than that represented by a 50 percent 
rating.

As an initial matter, the Board must examine whether VA's 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
(2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328, 1333 (Fed. Cir. 2006).  

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the Veteran's claim 
and that the requirements of the VCAA have been satisfied.  

In the present case, in November 2005, the RO sent the 
Veteran a letter pursuant to the VCAA, explaining the 
requirements of service connection and what the Veteran's and 
VA's respective duties were for substantiating a claim.  
Notably, the Veteran was advised to identify any evidence in 
support of his claim.  In addition, he was informed of the 
responsibility to identify, or to submit, evidence directly 
to VA.  He was advised that the RO would obtain any VA 
records or other identified medical treatment records.  
Furthermore, the RO specifically requested that the Veteran 
provide it with or identify any other additional evidence 
that could help substantiate the claim, including complete 
authorizations to obtain VA and private medical evidence.  
Subsequently, in letters dated in March 2006 and April 2006, 
the RO explained how VA assigns disability ratings and 
effective dates. 

Following the above-noted letters, in an April 2006 rating 
decision the Veteran was awarded service connection for PTSD, 
and a 30 percent disability rating was assigned.  The Veteran 
disagreed with that disability rating, and initiated the 
present appeal.  In a December 2006 rating decision, the 
rating was increased to 50 percent.  The Veteran has 
continued his appeal of the disability rating.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the disability rating 
assigned to his PTSD following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted in this case was legally sufficient, 
VA's duty to notify in this case has been satisfied.  
38 U.S.C.A. § 5103(a).  

The Board also finds that all necessary development has been 
accomplished.  The RO has obtained all identified private and 
VA outpatient treatment records.  Moreover, the Veteran was 
afforded a VA examination in March 2006, as discussed in 
greater detail below.  The Veteran submitted new evidence 
directly to the Board at his personal hearing in September 
2007, along with a signed a waiver of agency of original 
jurisdiction (AOJ) review of this evidence.  See 38 C.F.R. 
§ 20.1304.  Later that month, the Veteran submitted 
additional medical evidence without a waiver of AOJ 
consideration.  However, in January 2009, the Board sought a 
waiver from the Veteran, and in February 2009, the Veteran 
waived AOJ consideration of the new evidence.  As noted in 
the Introduction to this decision, in September 2007 the 
Veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Acting 
Veterans Law Judge.  Significantly, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  38 U.S.C.A. § 5103A.  

The Veteran seeks an initial rating in excess of 50 percent 
for PTSD.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, when the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7. 

PTSD is rated under the general schedule for psychiatric 
disabilities, which provides as follows:  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work and 
social relationships.  

The rating criteria provide that a 70 percent rating be 
granted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when the evidence reflects 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

A VA psychiatric examination was afforded the veteran in 
March 2006.  His history of military service in the Marines 
in Vietnam, with accompanying combat exposure, was noted.  
Currently, he experienced intrusive thoughts about his 
wartime experiences, hypervigilance, easy startle reflex, 
anger, and bad dreams.  He was currently employed as a truck-
driver, working with his wife.  While he had had some 
altercations at work, he denied other difficulties with his 
job.  He was previously married and divorced, and had three 
adult children from that marriage.  He denied participation 
in any hobbies, and spent most of his free time at home.  On 
objective examination the Veteran was casually dressed, and 
he was oriented.  His mood was neutral, and his affect was 
appropriate.  His speech was normal, and no problems of 
perception were noted.  Thought processes and content were 
normal and there was no suicidal or homicidal ideation.  His 
insight, judgment, and impulse control were fair.  The final 
diagnosis was of PTSD, and his symptoms were characterized as 
moderate.  The examiner found the Veteran to be competent, 
and assigned a Global Assessment of Functioning (GAF) score 
of 50.  The Global Assessment of Functioning is a scale 
reflecting the subject's psychological, social, and 
occupational functioning.  Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  A GAF score of 50-41 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessive 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).  

In October 2006, the Veteran underwent a private 
psychological evaluation.  The examiner had treated the 
Veteran for his PTSD on four occasions between October 2005 
and October 2006.  Further treatment was complicated by the 
Veteran's work schedule as a trucker.  The Veteran indicated 
that this occupation was appropriate for him, as it allowed 
reduced social contact and relative isolation.  The Veteran's 
clinical presentation was described as affable and 
spontaneous.  His communication skills were within normal 
limits.  His social activities were described as limited, and 
he was noted to avoid news reports about the war, as these 
triggered intrusive memories.  Other symptoms included sleep 
disturbance, low frustration tolerances, difficulty 
concentrating under stress, and periods of uncontrolled and 
difficult to manage anger.  The examiner diagnosed PTSD, 
chronic, moderate to severe, with a GAF score of 53.  

The Veteran has also sought intermittent VA outpatient 
psychiatric treatment at a New Jersey VA outpatient clinic.  
He reported such symptoms as depression, difficulty 
regulating anger, and social isolation.  In September 2006, 
he denied suicidal and homicidal behavior, but he was 
struggling with a loss of patience and being quick to anger.  
Clinical records indicate he is receiving medication for his 
PTSD.  A GAF score of 48 was noted in June 2007.  His PTSD 
symptoms were described as chronic and severe.  
 
In a September 2007 private medical report, the examiner 
indicated that the Veteran's condition had recently become 
worse.  The doctor stated that the Veteran had to seek 
medication after repeated conflicts with customers and 
supervisors at work.  The examiner described the Veteran as 
appearing agitated and in a pressured manner.  He stated that 
the escalation of the symptoms had caused an increase in 
conflicts at work, which led to a "vortex of anxiety."  The 
examiner described the Veteran as demonstrating avoidance 
behaviors, and reported that the Veteran had difficulty 
sleeping, trouble concentrating under stress, hypervigilance, 
exaggerated startle and outbursts of anger and rage.  The 
examiner concluded that the Veteran was experiencing 
chronic/severe PTSD, which was impacting his work performance 
to a significant and troubling degree.  The diagnosis was 
chronic/severe PTSD and the GAF score assigned was 46.  

Also in support of his claim, the Veteran submitted 
employment personnel records from 2004-06.  These records 
confirm the Veteran has had conflict with supervisors and/or 
customers on several occasions.  However, he remains 
employed.  

The Veteran and his spouse testified before the undersigned 
Acting Veterans Law Judge in September 2007.  The Veteran 
reported that the was a semi-tractor trailer driver for 14 
years, at four different companies.  He reported some 
incidents that he had had at work, including an occasion when 
he told a customer that he hoped she roasted in hell.  He 
indicated that he was on his second marriage, and had been 
married for two years.  He was taking medication for the past 
six months.  He described an incident in which he strangled a 
bus driver and was put in jail for that incident for a short 
time.  He said that he liked doing things by himself.  His 
wife testified that he sometimes would yell in his sleep; she 
also described some anger issues that the Veteran 
experienced, which she felt were improved by the medication.                                                    

After considering the totality of the record, the Board finds 
that the evidence more nearly approximates a 70 percent 
initial rating for PTSD, although the preponderance of the 
evidence is against assignment of a rating in excess of 70 
percent at this time.  The Veteran has consistently indicated 
that he experiences difficulty managing anger and stress.  
The record contains information from the Veteran, medical 
professionals, the Veteran's wife, and employment records, 
all of which indicate that the Veteran had periodic anger-
type conflicts at work dealing with other people, including 
customers.  At the September 2007 hearing, he described a 
past incident in which he strangled a bus driver.  In regard 
to social impairment, the Veteran prefers to do things alone, 
which is why he feels that his job as a truck driver is 
appropriate for him.  Other than spending some time with his 
wife, it appears from the record that the Veteran maintains 
relative isolation from other social circumstances.  The 
Veteran and his wife described sleep disturbance that he 
experienced, and flashbacks that were triggered by events in 
the news.  The more recent medical evidence describes the 
Veteran's PTSD as severe and chronic.  Notably, in the 
September 2007 private medical report, the Veteran was 
described as having difficulty sleeping, trouble 
concentrating under stress, hypervigilance, exaggerated 
startle, and outbursts of anger and rage.  Based on the 
evidence in the record, the Board concludes that the 
Veteran's PTSD symptoms more closely approximate the criteria 
for a 70 percent disability rating, for the entire appeal 
period.

In assigning a 70 percent rating, the Board has considered 
whether a 100 percent rating is appropriate; however, the 
Board finds that the preponderance of the evidence is against 
assignment of a 100 percent rating at this time.  In that 
regard, despite the Veteran's social isolation, anger 
problems, sleep difficulties, and impulse control, he has 
consistently maintained that he has no suicidal or homicidal 
ideations.  He also has remained fully employed for 14 years, 
as of the date of the hearing, and indicated that he has not 
lost time from work due to his PTSD.  There is no evidence 
that he demonstrates grossly inappropriate behavior.  In 
fact, despite some difficulties at work, he maintains 
employment and appears to complete his required job duties.  
He also is married (at the time of the hearing) and spends 
time with his wife.  There is no evidence that he is 
disoriented, suffers from memory loss, has persistent 
delusions, or any other signs of total occupational and 
social impairment.  In short, while the Board finds that the 
evidence supports a 70 percent rating, the preponderance of 
the evidence is clearly against assignment of a 100 percent 
rating at this time.  

The Board has also considered whether referral for an 
extraschedular rating is appropriate.  Ordinarily, the VA 
Schedule for Rating Disabilities will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1).

The Board has been unable to identify an exceptional or 
unusual disability picture with respect to the Veteran's 
service-connected PTSD.  The record does not show that the 
Veteran has required frequent hospitalization for his PTSD.  
Marked interference with employment, beyond that contemplated 
by the schedular criteria, has also not been demonstrated.  
The rating schedule sets forth percentage ratings that 
represent the average impairment in earning capacity 
resulting from disabilities.  See 38 C.F.R. § 4.1.  In the 
instant case, the Veteran is fully employed as a truck 
driver, and there is no indication in the record that the 
Veteran has had to lose time from work specifically due to 
his PTSD.  In fact, at the September 2007 hearing, the 
Veteran indicated that he had not yet lost any time from work 
due to his PTSD.  See BVA Hearing Transcript, at 10.  In 
short, the Board finds that to the extent the Veteran may 
have any occupational impairment due to his PTSD, that 
impairment is specifically contemplated by the 70 percent 
rating the Board is assigning pursuant to this decision.  See 
also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).  The evidence does not 
support the proposition that the Veteran's service-connected 
PTSD presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Accordingly, referral of this issue to appropriate VA 
officials for consideration of an extraschedular evaluation 
is not warranted.

In conclusion, the Board finds that the evidence more closely 
approximates the criteria for a 70 percent rating for the 
Veteran's PTSD, although the preponderance of the evidence is 
against an initial rating in excess of 70 percent.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

A 70 percent initial disability rating for PTSD is granted, 
subject to the rules and regulations governing awards of 
monetary benefits. 



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


